Citation Nr: 0633865	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
January 2003 and March 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  During the entire appeal period, the veteran's PTSD was 
manifested by depression, anxiety, nightmares, intrusive 
thoughts/flashbacks, hypervigilance, suicidal ideation with 
no intent or plan, memory impairment, problems with 
concentration, sleep impairment, irritability, and anger 
control problems.

2.  The veteran's PTSD is not manifested by obsessional 
rituals that interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near 
continuous panic or depression affecting his ability to 
function, spatial disorientation, neglect of person 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in January 2004, March 2006, and April 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The April 2004 letter told him to 
provide any relevant evidence in his possession.   See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

The March 2006 letter advised the veteran how disability 
ratings and effective dates were assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in April 2006.  

The veteran's service medical records have been obtained.  
The veteran has not identified any VA or private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that the veteran's attorney requested a copy of the 
veteran's updated claims folder in March 2006 and May 2006.  
In the May letter, the veteran's attorney noted that they 
would respond to the April 2006 development letter as soon as 
they received an updated copy of the claims folder that they 
requested on December 8, 2005 and March 20, 2006.  The record 
indicates that in May 2006, a complete updated copy of the 
claims folder after July 2, 2004 was sent to his attorney.  A 
complete copy of the veteran's claims file was again sent to 
his attorney in September 2006.  To date, there has been no 
additional correspondence from either the veteran or his 
attorney.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded VA examinations in September 2002, October 
2003, December 2003, and January 2006. 38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Initially, the Board notes that service connection for PTSD 
was granted in a January 2003 rating decision and a 30 
percent evaluation was assigned effective July 26, 2002.  The 
veteran appealed the assignment of the 30 percent rating 
decision, and by rating decision dated in March 2004, a 50 
percent evaluation was assigned effective July 26, 2002.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following award of service connection 
for PTSD.  As such, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Based on the analysis of the evidence as outlined below, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 50 percent.

Under Diagnostic Code 9411, a 50 percent disability rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.   Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

In addition, when evaluating a mental disorder, VA shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. VA shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of examination.  38 C.F.R. § 
4.126(a).

The findings of record indicate that the veteran's PTSD 
symptoms more nearly approximate the rating criteria for a 50 
percent rating.  The veteran has been afforded four VA 
examinations.  In each of these examinations, the veteran has 
consistently stated that he has never been hospitalized or 
treated for any mental health issue.  The veteran has 
consistently been oriented to person, place, and time.  He 
has never exhibited inability to maintain personal hygiene or 
inappropriate behavior.

A VA examination was conducted in September 2002.  The 
examiner noted that the veteran was very underproductive 
verbally and slow in his responses.  His depression was 
obvious, and it was noted that it was believed that the 
veteran was preoccupied with his own internal thoughts.  
Mental examination revealed that the veteran's judgment and 
reasoning appeared sound, his communication was extremely 
slow, and his responses came only after extensive though.  
The veteran denied having delusions or hallucinations.  He 
did say, "I've always wanted to kill a lot of people, but 
I've never done ... Not here."  The veteran was fully oriented 
to person, place, and time.  He did exhibit long-term memory 
problems, but his short-term memory was noted to be 
relatively intact.  No ritualistic behavior was noted, but 
the VA examiner stated that the veteran was so preoccupied 
with his own obsessional internal thoughts that it is like 
arousing someone from a deep sleep in order to get a 
response.  The veteran was noted to have extensive anxiety.  
The veteran also reported intrusive thoughts, one bad 
flashback, and sleep impairment but no nightmares.  

The veteran stated that when he returned home from Vietnam he 
didn't want to be around anyone because he didn't know what 
to say.

The veteran has been married for over 35 years, reported a 
"real close" relationship with his three adult children, 
and reported a "close" relationship with his brother and 
sister.  The veteran stated that he had a lot of different 
friends and belonged to AMVETs.  The examiner stated it was 
his opinion that friendships with others is problematic for 
the veteran and that he has difficulty trusting them, which, 
in turn, prevents his from development of close 
relationships.
 
The veteran reported that he had been working for the same 
auto parts supplier company since 1995 but he feared for his 
job security.

A VA examination was conducted in October 2003.  The veteran 
reported irritability, intermittent recurrent thoughts of 
Vietnam approximately once a week, problems with alcohol 
abuse, irritability associated with his recent job loss, and 
anger problems.  Mental examination revealed that the veteran 
was alert and fully oriented with good memory and average 
concentration.  His speech was fluent of normal rate and well 
articulated.  His speech patterns were logical, relevant, 
coherent, and goal directed.  He denied psychotic symptoms 
such as hallucinations, delusions, and disorders of thought 
or communication.  His mood was noted to be free of 
depression, anxiety, or anger.  His affect was appropriate to 
content.  The veteran reportedly denied any impulse control 
problems, suicidal or homicidal thoughts, ideations, plans, 
or intent.  The veteran also did not report any panic attacks 
or panic-like symptoms.  No obsessive or ritualistic 
behaviors were noted. No sleep problems or hypervigilance was 
reported.  

The veteran reported an active and happy marital and family 
life with his wife, three children, four grandchildren, 
mother, sister, and in-laws.  He stated that he sees his 
children every week and helps take care of two of his 
grandchildren every day.  The veteran also stated that he had 
a number of friends whom he sees regularly and enjoys riding 
motorcycles with a group of eight people.  In addition, he 
reported attending AMVETs functions. 

The veteran reported that in March 2003 he lost his job when 
the company closed and moved to Mexico.  Subsequently, the 
veteran went to work at his son's concrete company as a 
laborer.    

The examiner did not diagnose PTSD and stated that the 
veteran's alcohol abuse was seen to be the only current 
psychiatric disorder present and the sole source of his mid 
psychosocial impairment.  A GAF of 70 was assigned.

A VA examination was conducted in December 2003.  The veteran 
complained of ongoing problems with sleep impairment, 
intrusive thoughts, elevated startle response and exaggerated 
sensitivity to noise, occasional flashback experiences, 
ongoing problems with anxiety and depression, as well as 
problems with hyperarousal and hypervigilance.

Mental status examination revealed that the veteran was 
oriented to person, place, and time.  There was no impairment 
of thought process or communication, no hallucinations or 
delusional thinking, no inappropriate behavior, and no 
obsessive or ritualistic behavior.  No problems with rate or 
flow of speech were noted, and the veteran's speech was 
logical and sequential.  The veteran also denied problems 
with panic attacks  

The veteran did, however, exhibit occasional suicidal and 
homicidal thoughts but denied any current plan or past 
attempts.  The veteran's concentration was noted to be poor, 
and he did exhibit some short-term memory loss.  In addition, 
the veteran appeared to have moderate to severe anxiety and 
admitted to mild depression.    

The veteran was reportedly no longer employed with his son's 
company due to his inability to take instruction and control 
his verbal anger.

PTSD and alcohol abuse in remission were diagnosed.  A GAF of 
52 was assigned.  The examiner noted that the veteran's 
highest level of GAF in the past 12-month period was a 56 and 
that the levels of GAF were due solely to the affects of 
PTSD.

A VA examination was conducted in January 2006.  The veteran 
reported sleep impairment, flashbacks, and diminished 
problems with anger.  

The veteran reported that he had been steadily employed for 
the past 23 months, that he was working on a swing shift 
rotation though all three shifts, that his work schedule was 
socially dislocating and that it had made it difficult to 
maintain his motorcycling friendships, but that he was 
serving as a trustee with AMVETs and attended the twice 
monthly meetings.  The veteran described solid marital and 
family relationships.  The veteran denied violent or 
assaultive behavior.

Mental status examination revealed unimpaired thought 
processes and communications, no hallucinations or delusions, 
no suicidal or homicidal ideations, and no difficulty with 
hygiene.  The veteran was fully oriented to person, place, 
and time.  There was some memory impairment, but his 
concentration was noted to be adequate.  No obsessive or 
ritualistic behavior was noted.  No panic attacks were 
complained of or displayed. 

The examiner noted that the veteran's rate and flow of speech 
was halting, and he presented with a depressed mood.  He also 
described consistent sleep impairment. 

The veteran was diagnosed with PTSD and alcohol abuse in 
remission.  A GAF of 65 was assigned.  The examiner noted 
that the prognosis for improvement of the psychiatric 
condition was guarded at best.  The examiner also noted that 
the veteran had remained in his marriage and in the workplace 
for three and one-half decades since returning from Vietnam 
and little further significant change seemed likely although 
the veteran seemed to have improved over the years, 
experiencing fewer nightmares than he once suffered and 
blowing up less frequently and less volubly than formerly.

The Board notes that the veteran has been assigned GAF scores 
ranging from 52 to 70 based upon his psychiatric impairment.  
A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See DSM-IV at 44-47.  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning but generally functioning pretty well and having 
some meaningful interpersonal relationships.

While a GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

While there is no evidence that during the appeal period the 
veteran has suffered from flattened affect, circumstantial 
speech, circumlocutory speech, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking, the GAF 
score assigned in December 2003 is indicative of moderate 
symptoms.  Therefore, the Board finds that the veteran's 
occupational and social impairment during the entire appeal 
period more nearly approximates reduced reliability and 
productivity, which supports the 50 percent rating assigned 
by the RO.  

The Board notes that it has been noted on all the VA 
examinations that the veteran suffers not only from PTSD but 
also from alcohol abuse.  The Board finds that there is an 
inadequate basis upon which to dissociate the veteran's other 
psychiatric disorders and symptoms from his PTSD symptoms at 
this time.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(When it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  

The Board, however, finds that the veteran's PTSD symptoms do 
not approach the severity contemplated for the 70 percent 
rating.  As set forth above, the criteria for a 70 percent 
rating are met when the veteran experiences occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, and thinking or 
mood; which is clearly not demonstrated in this case.

While the Board notes that the record indicates that the 
veteran reported a history of suicidal and homicidal 
ideation, the veteran consistently denied any current intent 
or plan.  In addition, while the veteran reported anger 
control problems, there is no evidence of unprovoked 
irritability with periods of violence.  Further, there is no 
evidence of an inability to establish and maintain effective 
work and social relationships as the record indicates that 
the veteran is currently married and has been for the past 35 
years, he maintains a close relationship with his mother, 
sister, children, and grandchildren.  In addition, the 
veteran reports that he socializes with a number of friends 
and is a participating member of AMVETs.  

Further, there is also no evidence of ritualistic behavior, 
and the veteran has never demonstrated illogical, obscure or 
irrelevant speech, or neglect of personal appearance.  

With consideration of all of the relevant current evidence of 
record the Board finds that the veteran's PTSD, during the 
entire appeal period, has been manifested by occupational 
impairment with reduced reliability and productivity; but a 
preponderance of the evidence is against a finding that it is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, thinking, or mood.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
In addition, the record does not reflect, as noted above, 
that PTSD alone causes marked industrial impairment.  Rather, 
the evidence shows that the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the record does not support a grant in excess of 
50 percent rating at any time during the appeal period and a 
preponderance of the evidence is against a higher evaluation. 


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


